THE THIRTEENTH COURT OF APPEALS

                                    13-14-00180-CR


                                     Adrian Lerma
                                           v.
                                   The State of Texas


                                    On Appeal from the
                       24th District Court of Goliad County, Texas
                            Trial Cause No. 14-02-4757-CR


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court

REVERSED and RENDERED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

December 4, 2014